ACCEPTED
                                                                                            06-15-00161-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                     11/18/2015 12:39:45 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                        IN THE COURT OF APPEALS
                      FOR THE SIXTH DISTRICT OF TEXAS
                                                                            FILED IN
                                                                     6th COURT OF APPEALS
SHANNEY VELWOOD,                                                       TEXARKANA, TEXAS
           Appellant                                                11/18/2015 12:39:45 PM
                                                                         DEBBIE AUTREY
v.                                             No. 06-15-00161-CR            Clerk


THE STATE OF TEXAS,
             Appellee

          MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

 COMES NOW Appellant Shanney Velwood, by and through her undersigned

counsel, and pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure,

respectfully moves for an extension of time to file her brief in this cause, In support,

Appellant submits the following:


                                           I

 After a jury trial, Appellant was convicted on May 20, 2015 in Cause No. 42474,

424th Judicial District Court, Burnet County, Texas of the offense of possession of a

controlled substance. After she was sentenced, she filed a timely motion for new trial

that was subsequently overruled by operation of law. Thereafter, on August 10,

2015, she filed timely notice of appeal.

                                           II

 After the Clerk’s Record and the Court Reporter’s Record had been filed, this
Court set the deadline for Appellant’s Brief, which was due to be filed on or before

November 12, 5015.


                                         III


  Undersigned counsel has been ill for the last two weeks. That illness, as well as a

heavy caseload, including a court-appointed appeal in Cause No. 15-51035, United

States v. Guadalupe-Ramirez-Aguilera, have prevented counsel from filing a brief

in this cause.

                                           IV

  This is Appellant’s first motion for extension of time. Appellant asks that she be

given a thirty-day extension to file her brief.

                                                  Respectfully submitted,

                                                  /s/ Terrence W. Kirk
                                                    Terrence W. Kirk
                                                    State Bar No. 11513500
                                                    1504 West Avenue
                                                    Austin, Texas 78701
                                                    (512) 236-8511
                                                    (512) 474-8252 (Fax)
                              CERTIFICATE OF SERVICE

 I certify that a true and correct copy of this motion was emailed to Mr. Gary W.

Bunyard, Assitant District Attorney, at g.bunyard@co.llano.tx.us, on this the 18th

Day of November, 2015.

                                            /s/ Terrence W. Kirk